UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 8, 2016 Black Stone Minerals, L.P. (Exact name of registrant as specified in its charter) Delaware 001-37362 47-1846692 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation or organization) Identification No.) 1001 Fannin Street, Suite2020 Houston, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 445-3200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Current Report, including the exhibit attached hereto as Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 2.02 Results of Operations and Financial Condition On August 8, 2016, Black Stone Minerals, L.P. (“Black Stone Minerals”) issued a press release that announced its second-quarter 2016 financial and operating results. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Black Stone Minerals Press Release, dated August 8, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLACK STONE MINERALS, L.P. By: Black Stone Minerals GP, L.L.C., its general partner Date: August 8, 2016 By: /s/ Steve Putman Steve Putman Senior Vice President, General Counsel, and Corporate Secretary 3 Exhibit Index Exhibit Number Description Black Stone Minerals Press Release, dated August 8, 2016 4
